Citation Nr: 1529880	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  15-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome as a result of exposure to ionizing radiation and/or Agent Orange exposure.

2.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with slight lumbothoracic scoliosis and degenerative disc and facet disease (low back disability).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1961 to October 1982 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision, which denied service connection for myelodysplastic syndrome and an April 2014 rating decision which denied both an increased rating in excess of 20 percent for a low back disability and TDIU.  Both decisions were initially adjudicated by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating in excess of 20 percent for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  A private physician has linked the Veteran's myelodysplastic syndrome to his exposure to herbicide agents (i.e. Agent Orange).



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In light of the favorable decision to grant the Veteran's claim for service connection for myelodysplastic syndrome and the remand of the Veteran's other claims of TDIU and an increased rating in excess of 20 percent for a low back disability, any deficiency as to VA's duties to notify and assist is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for disabilities arising from exposure to herbicide agents can be awarded on a direct basis as well as by the presumptive procedures set forth under 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311 . Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Merits

Turning to the first element of service connection, the existence of a present disability, in June 2013, the Veteran submitted a letter from a treating VA physician which included a diagnosis of Myelodysplastic syndrome.  The Board finds that this letter is sufficient to establish the existence of a current disability.

The second element, an in-service incurrence is satisfied by the Veteran's service in Vietnam. A clinical record dated March 22, 1967, documents that the Veteran incurred an unrelated illness while he was serving in the republic of Vietnam.  A second clinical record documents that the Veteran entered the Pacific Theater on August 8, 1966, and arrived in the "RVN" (Republic of Vietnam) in August 11, 1966.  Considering the foregoing, the Board finds that the Veteran served in Vietnam and is therefore entitled to the presumption that he was exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  An in-service incurrence is established.

The final element, a nexus between the herbicide exposure and the diagnosis of Myelodysplastic syndrome, is satisfied by the February 2014 opinion of Dr. R.C.B.  Dr. R.C.B. documented that the Veteran was exposed to herbicide agents and that the VA has provided a presumption of service connection for many diseases of the immune system and blood disorders.  Following this reasoning, Dr. R.C.B., notes that both the immune system and blood production is connected to bone metabolism and that the Veteran's diagnosis is a disease of the bones.  In conclusion Dr. R.C.B. opined that she is 70 to 80 percent certain that the Veteran's myelodysplastic syndrome was caused by his exposure to herbicide agents.  Considering the foregoing, the Board finds that the final element of service connection, a nexus between the in-service incurrence and the Veteran's current disability, is met and service connection is warranted for the Veteran's myelodysplastic syndrome.

ORDER

Entitlement to service connection for myelodysplastic syndrome is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for entitlement to an increased rating in excess of 20 percent for a low back disability and entitlement to a TDIU.  The Veteran has stated that his back has worsened and there is objective evidence that this has occurred.  Furthermore, the Veteran's recent grant for service connection for myelodysplastic syndrome must be rated by the AOJ before adjudication of his claim for TDIU can proceed.  

Specifically, the Veteran has claimed that his low disability has worsened.  The Veteran's last VA examination, to determine the status of his low back disability, was in April 2014.  While relatively recent, the Board notes that the Veteran's diagnosis of myelodysplastic syndrome (a bone disease) has led to rapid deterioration of the Veteran's health, as Dr. R.C.B. has stated this disease likely has a significant impact on the Veteran's low back disability.  A January 2015 VA treatment note indicates that the Veteran has stated that his back has worsened and thus VA has begun the use of narcotics to ease the pain in his back.  Considering the foregoing, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Regarding the Veteran's claim for TDIU, the Board notes that the outcome of the Veteran's claims for increased ratings for a low back disability and recent service connection for myelodysplastic syndrome, which has not yet been rated, could impact the adjudication of his TDIU claim. Therefore, these claims are inextricably intertwined, and a Board decision on the TDIU claim at this time would be premature. See Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

2.  After the above development is accomplished, schedule the Veteran for an examination to determine the degree of occupational functional impairment of the Veteran's service-connected disabilities, i.e. whether they render him unable to obtain or maintain substantial gainful employment. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination. A notation to the effect that this review has taken place should be made in the evaluation report. All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to increased ratings in excess of 20 percent for a low back disability and entitlement to TDIU. If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


